Citation Nr: 9932882	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an ingrown left great toenail.

3.  Entitlement to referral for extraschedular consideration 
of entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

In November 1995, the veteran submitted informal claims for 
entitlement to increased ratings in excess of 30 percent for 
residuals of paralysis of the left anterior tibial nerve 
(deep peroneal) and in excess of 10 percent for an ingrown 
toenail with cellulitis of the left foot.  In March 1996, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claims.  In January 1997, the veteran's 
attorney expressed disagreement.  Pursuant a February 1998 
Board of Veterans' Appeals (Board) remand, in March 1998 the 
RO issued a statement of the case.  That same month, the 
veteran perfected the appeal.  

In April 1997, the RO denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  The veteran perfected an appeal therefrom.  
In February 1998, because of due process considerations, the 
Board deferred deciding the issue pending a remand for 
additional development.  After completing the Board's 
requested development and readjudicating the matter, in 
August 1999, the RO confirmed and continued the denial.  The 
RO reasoned that the veteran's percentage ratings failed to 
meet schedular requirements for entitlement to individual 
unemployability and the claim should not be submitted to the 
Director of Compensation and Pension Service for extra-
schedular consideration because there were no exceptional 
factors or circumstances associated with the veteran's 
disablement.  In light of jurisdictional mandates prescribed 
in 38 C.F.R. § 4.16(b) (1999) and because the determination 
of whether the rating board should submit to the Director of 
Compensation and Pension Service is a subissue, i.e., part 
and parcel, of the claim for entitlement to a total rating 
based on individual unemployability, the Board finds that the 
issue of whether the rating board should submit to the 
Director of Compensation and Pension Service for extra-
schedular consideration, the veteran's claim for entitlement 
to a total rating based on individual unemployability more 
properly contemplates the current issue in controversy before 
the Board and, as such, that matter and only that matter will 
be addressed below.

Considering the foregoing procedural development, the issues 
on appeal are as listed on the title page.

VA treatment reports dated in May 1998 show that the veteran 
received treatment for lesions of the left foot and on VA 
examination in December 1998, the veteran stated that he had 
frequent skin eruptions of the left foot as a result of his 
service-connected left ankle disorder.  Based on the 
foregoing statement, it appears as though the veteran may 
want to pursue a claim of entitlement to service connection 
for a skin disorder as secondary to his service-connected 
left ankle disability, if so the veteran may contact the RO 
to file a claim.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's left ankle disability is productive of 
decreased range of motion with pain, numbness, and sensory 
loss.

3.  The veteran's ingrown great toenail on the left is 
manifested by an absent toenail without evidence of erythema, 
edema, or cellulitis. 

4.  Service connection is in effect for paralysis of the left 
anterior tibial nerve (deep peroneal) after removal of 
neuroma, rated at 30 percent and a left ingrown toenail with 
cellulitis, rated at 10 percent. 

5.  The veteran has an 8th grade education and his work 
experience consists of manual labor.  The medical evidence 
suggests that the veteran's service-connected disabilities 
preclude him from work requiring standing, walking, or 
excessive weight bearing.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a left ankle disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 8523 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of an ingrown left great toenail 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

3.  The veteran's claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities warrants referral to the Director of the 
Compensation for extra-schedular consideration.  
38 U.S.C.A. §§ 1155, 5107, 7104(c) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
a well grounded claim.  The VA, therefore, has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the evidence 
of record and procedural development, the Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and that the 
veteran has been adequately apprised of applicable law and 
regulation associated with his claim and provided with an 
adequate discussion of reasons and bases for determinations 
reached.  Id. 

Background

In August 1981, service connection for residuals of a 
neuroma, sensory branch, left deep peroneal nerve was granted 
and rated as 10 percent disabling, effective from June 11, 
1979 and effective from April 1, 1980.  In August 1979 and 
February 1980, the 10 percent evaluation was increased to 100 
percent under 38 C.F.R. § 4.30.  In reaching that decision, 
the RO considered the veteran's service medical records and 
VA and non-VA hospital and outpatient treatment reports dated 
from August 1979 to May 1981.  

Thereafter, numerous VA examination and outpatient treatment 
reports show continued treatment for pain of the left ankle.  
On VA examination in February 1982, diagnoses of status post 
surgery times three of the left ankle for neuroma, vascular 
malformation with original injury, and residuals of partial 
peroneal nerve paralysis with foot drop and paresthesia of 
the foot were recorded.  

In a March 1982 rating action, the RO increased the rating 
from 10 to 30 percent, effective June 11, 1979 and April 1, 
1980, with the above-discussed 100 percent evaluations 
remaining intact.

The record also shows that in November 1982, after reviewing 
an August 1982 medical report from W. L., M.D., showing a 
diagnosis of painful, ingrown left great toenail with 
cellulitis; an October 1982 report of an x-ray study showing 
normal findings; and an October 1982 VA examination report 
recording diagnoses of status post operative left ankle with 
diminished range of motion and loss of sensation, partially 
of the foot, and trophic changes involving skin and left big 
toe and nail, causing it to be removed, recurrently, the RO 
granted service connection for recurrent ingrown left great 
toenail with cellulitis, rated at 10 percent, effective 
August 31, 1982.  It is noted that the assigned 30 percent 
evaluation for the left ankle disability and 10 percent 
evaluation for the ingrown toenail on the left remain in 
effect. 

VA outpatient treatment reports dated from November 1981 to 
December 1982 document continued complaints of and treatment 
for left ankle pain, and on VA examination in March 1983, 
diagnoses of postoperative residuals of a superficial 
vascular lesion over the left ankle with associated focal 
hypesthesia due to an excision adjacent to the peroneal nerve 
branch and mild arthralgia and hypesthesia- highly 
questionable- impairment of occupation and recreational 
functions were recorded.  A diagnosis of mild symptomatic 
onychomycosis of the left great toenail was also recorded.

On podiatry assessment in September 1983, a private physician 
noted that the veteran was initially seen for a thickened 
left hallux nail and that he had associated chronic ingrowing 
problems over a number of years.  The physician stated that 
the disorder had been avulsed a number of times but allowed 
to regrow, which presented the same disfigured nail each 
time.  Consequently, a total phenol and alcohol procedure of 
the left hallux nail was performed.  This involved removing 
the nail under local anesthetic and destroying the nail root 
and matrix with full strength phenol for over three minutes.  
The procedure was 99 percent effective in eliminating the 
regrowth of the nail and thereby eliminating the chronic 
ingrowing problem.  

On VA examination in December 1983, evaluation of the left 
ankle showed dorsiflexion to zero degrees.  Normal 
dorsiflexion was to 20 degrees.  Three scars of the ankle 
with tenderness at the junction of the most medial scar and 
horizontal scar, which was slightly puffy in appearance, were 
noted.  For the left big toe, findings revealed the absence 
of the great toenail, as the nail had been removed.  The nail 
bed, however, was well healed, dry and supple, and caused no 
difficulty at that time.  The diagnoses were postoperative 
left ankle neuroma and vascular malformation with residual 
sensory loss of the left foot and ingrown toenail of the 
left, caused by surgery.  

On VA examination in April 1986, findings associated with the 
left ankle also revealed decreased range of motion without 
evidence of deformity, effusion, swelling, or crepitus.  
Dorsiflexion and plantar flexion were to 10 degrees, 
respectively with eversion and inversion to about 5 degrees, 
respectively.  Although toe and heel walking was impaired, 
good pulsation at the dorsalis pedis arteries was noted.  
Otherwise, findings showed that the posterior tibial artery 
was feeble and the veins at the anterior ankle were visible 
and prominent, although not tender or elongated.  The left 
great toe had no toenail but it was cooler.  The diagnoses 
were history of neuroma, left ankle and history of vascular 
malformation, due to trauma of the left ankle, status 
postoperative, with partial peroneal palsy.  

On VA neurological examination in March 1996, total and 
complete paralysis involving the left ankle was noted.  
Examination disclosed no range of motion of the left ankle 
with marked pain, numbness on palpation, and moderate muscle 
wasting of the musculature.  However, the left foot was 
without evidence of pedal edema and erythema.  Marked pain of 
the plantar surface was noted.  Examination of the great toe 
revealed that the toenail was absent.  There was no evidence 
of erythema, edema, or cellulitis.  X-rays of the left ankle 
and foot were negative.  The diagnosis was severe peroneal 
nerve paralysis (anterior tibial nerve) and myalgias 
involving the left ankle, as well as status post cellulitis 
involving the left great toenail with residual absence of the 
toenail and moderately severe plantar fasciitis.  

In the remarks section, the examiner noted that the veteran's 
walked with a marked limp due to the total paralysis of the 
left ankle, and because his gait was poor he needed a cane 
for safe ambulating.  The veteran had complete paralysis of 
the left ankle and contended that in spite of medical and 
surgical treatment received, pain and paralysis of the left 
ankle and foot had worsened.  

In March 1997, the RO received a December 1980 report from 
Wisconsin Laborers Pension Fund, stating since January 1980 
the veteran had been totally and permanently disabled and his 
disability was of such a nature that it was expected to be 
permanent and continuous for the balance of his life.  The 
diagnosis was traumatic neuroma, sensory branch of the deep 
peroneal nerve, old ankle injury.

VA outpatient treatment reports dated from January 1996 to 
May 1998 show continued complaints of and treatment for pain 
of the left ankle and foot.  The veteran also received 
treatment for nonservice-connected problems associated with 
the left foot.

On VA examination of the feet in December 1998, the veteran 
primarily complained of pain.  The pain was described as 
sharp, radiating along the shinbone up to the mid-left leg, 
and exacerbated at night.  The veteran explained that his 
toes were hypersensitive to soft objects such as a blanket.  
Complaints of numbness and instability of the left foot were 
also expressed.  The veteran added that he frequently fell 
secondary to instability and after walking approximately 100 
feet he had to stop secondary to pain.  He used a cane for 
ambulating.  The examiner then noted that the veteran was 
retired, but maintained that pain limited his daily 
activities.  

Physical examination showed dorsalis pedis 2/4, bilaterally 
with the posterior tibial artery 1/4 of the left and 2/4 of 
the right.  Subpapillary venous plexus filling time was 
mildly diminished on the left but normal on the right.  
Evidence of edema was not present.  The veteran also had 
prominent dorsal veins of the left foot.  Neurologic findings 
showed that the veteran had a loss of sharp, dull 
proprioception, vibration, temperature, and protective 
threshold of the left foot extending proximally to the 
anterior aspect of the left mid leg, although deep tendon 
reflexes were normal and symmetrical of the ankles.  The left 
knee was not examined due to a left knee prosthesis status 
post total revision in 1991.  Dermatologic findings revealed 
an incision of the midline aspect of the left foot dorsally 
extending from the left ankle to the left foot measuring 
approximately 10 to 11-centimeters long.  The skin was pale 
and was cold to palpation, especially of the toes.  Muscular 
strength was within normal limits, 5/5 bilaterally.  The 
veteran, however, had limited dorsiflexion of the ankle.  
Range of motion was adequate in inversion and eversion of the 
feet.  He used a cane for ambulating and had a slow, guarded 
gait with limping secondary to the left ankle and foot 
trauma.  The diagnoses were traumatic left foot and ankle 
injury with residual sensory neuropathy.  In a note, the 
examiner stated that based on clinical evaluation, the 
veteran was unable to perform work requiring standing, 
walking, or weight bearing.  

On examination of the joints, the examiner reviewed the 
veteran's medical history and noted that the veteran had been 
disabled since 1980.  Prior to that he worked for about 20 
years as a construction laborer and five years in the wood 
industry fabricating crates.  The veteran's subjective 
complaints were that he had pain on prolonged standing, more 
than 10-15 minutes; walking, more than 1-2 blocks; and while 
sitting he had mild aching.  Cold weather increased 
discomfort.  It was noted that the veteran's left foot 
appeared smaller than the right.  On clinical evaluation, the 
veteran walked with a cane and had a left antalgic gate.  
Although he walked on the outside of his left foot, he had a 
reasonably normal heel-toe rhythm.  When walking without 
external support, the veteran planted his left foot as a 
unit, putting more weight on the outer aspect, but when 
walking with a cane although the gait was similar, the hint 
of limp was much less. The veteran could get up on his toes 
while holding onto the couch but he could not get up onto his 
heels.  

Findings also revealed three scars of the ankle: a midline 
scar measuring 9-centimeters which was nonadherent and 
without tenderness and a definite Tinel's sign, although 
discomfort underneath the distal part of the scar was 
detected; a scar, measuring approximately 6-centimeters, 
which was located a little lateral to the above-noted scar 
and on the anterolateral aspect of the ankle; and a 
transverse scar, measuring 4-centimeters, which connected the 
prior two scars and also was not adherent to the deeper 
structures and underlying scars.  

Findings also revealed that the tendons of the foot, ankle, 
and toes were completely intact and appeared normal.  The 
veteran had normal dorsalis pedis and posterior tibial 
pulsation, bilaterally, too.  No coolness of the foot or toes 
or specific trophic changes of the dorsum of the foot was 
appreciated.  The left foot on the whole was slightly smaller 
than on the right.  Deep tendon reflexes of the ankle and 
posterior tibial were normal.  The veteran on sensory 
testing, volunteered that he had diminished sensations of the 
anteromedial, anterolateral and posterior aspect of the left 
leg as compared to the right and that he had no appreciation 
of pinprick on the sole or dorsum of the foot, although on 
the sides of the left foot, he was able to feel light touch 
as well as pinprick, albeit to a lesser extent.  

On motor testing, dorsiflexors and plantar flexors of his 
foot and ankle were normal and definite evidence of inherent 
weakness of the foot and ankle muscles was not revealed.  The 
ankle joint appeared completely normal externally and there 
was no evidence of swelling, synovial thickening, or free 
fluid of the ankle.  The veteran, however, was reluctant to 
move his ankle on dorsiflexion.  The maximum the examiner 
could get the veteran to move on dorsiflexion was to zero 
degrees on the left as compared to 8 degrees on the right.  
On plantar flexion, the ankle moved 35 degrees as measured by 
a goniometer.  This was five degrees less than on the 
opposite side.  Neither localized tenderness nor instability 
or ligamentous laxity of the ankle was present and the 
anterior drawer test was negative.  The examiner also noted 
that x-rays at the ankle joint level disclosed no specific 
problems bone wise.  The ankle joint seemed well preserved 
and there was no evidence to suggest degenerative changes of 
the ankle.  The joint interval was at least 3-3.5 
millimeters. 

After examination of the joint, the examiner stated based on 
clinical and radiological examination, the veteran had 
persistent discomfort of the ankle area but the exact reason 
for which is not quite determined.  The veteran by history 
had a vascular malformation of the area, appears to be very 
likely.  The examiner added that the veteran very likely had 
the injury in training which resulted in thrombophlebitis in 
the area of vascular malformation requiring vein ligation and 
excision of some of the malformation.  Following this or 
following the second surgery, it appears that the veteran may 
have developed a neuroma of continuity with the distal 
sensory aspect of the terminal ramification of the deep 
peroneal nerve.  The neuroma was excised and on 
histopathology it was indeed what appears to be a 
posttraumatic neuroma.  The examiner, however, stated why the 
veteran did not respond to any of the surgical maneuvers was 
difficult to put into prospective.  The EMG nerve conduction 
studies did not show definite neurological compromise and 
examination failed to reveal why the veteran had the sensory 
deficit he complained of.  The examiner then proposed that 
the veteran's symptoms may be related to disc surgery but 
stated the ankle joint per se had no specific problems. 

Thereafter, the examiner added that there was no element of 
ankle instability.  The subtalar joint was well preserved as 
well as the ankle joint and the rest of the motion of his 
foot and ankle appeared to be normal without discomfort.  The 
examiner stated that he could not say why the veteran 
continued to have the type of discomfort he complained of in 
his foot and ankle.  In part, the examiner also stated that 
he did not find any evidence of a complete paralysis of his 
deep peroneal nerve of the foot and ankle.  Considering the 
veteran's complaints and multiple surgeries in different 
parts of the body, the examiner stated that he doubted that 
the veteran was capable of entering into any type of 
meaningful employment.  Thereafter, the examiner stated that 
the veteran was not educated enough to do any job that did 
not require laboring, and based on his clinical evaluation, 
the veteran was not able to do work requiring standing, 
walking, or extensive weight bearing.

A neurological examination was also conducted in December 
1998.  Clinical evaluation demonstrated that the scars of the 
ankle were well healed although palpation of the ankle was 
painful.  Palpation on the mediolateral direction was 
nonpainful.  On ankle movement, the veteran had some 
limitations on dorsiflexion but had good plantar flexion.  
Apparently, findings of the (left) foot also showed strength 
to 5/5; toe extension to 4/5; toe flexion to 3/5; foot 
dorsiflexion to 4/5; foot plantar flexion to 3/5; iliopsoas 
4/5; quadriceps to 4/5; femoralis to 5/5; and adductors to 
5/5.  The diagnosis was status post trauma to the left ankle 
in 1953 resulting in weakness of the left foot (of note, the 
veteran had beginning hammertoes of the left foot).  The 
veteran had pain of the left ankle in the anterioposterior 
direction and walked with a limp.  The limp was due to the 
ankle and probably due to the knee joint.  The examiner also 
found that the veteran was not able to work requiring 
standing, walking, or weight bearing.

A Social Industrial Survey report generally shows that the 
veteran stated his daily functioning was limited.  He had 
difficulty performing yard work because of instability of the 
ankle and due to the snowy and icy conditions of the north.  
The veteran also stated that he experienced pain of the ankle 
throughout the day and this affected his ability to perform 
household tasks.  At times he was unable to walk and when 
asleep, pain awakened him.  The interviewer then discussed 
the veteran's educational and employment history.  It was 
noted that the veteran had completed the 8th grade and worked 
on the family farm.  Prior to service, he worked as a 
bricklayer in construction work and after service he worked 
as a laborer returning to work in construction.  However, 
because of problems with his ankle, he was forced to find 
other employment, such as working as a truck driver.  

On assessment, the interviewer found that the veteran was 
ambulatory although he walked with a cane and sauntered from 
side to side.  In part, the interviewer noted that the 
veteran presented a personal and career history which became 
progressively debilitating and eventually forced him into 
early retirement.  Thereafter, the veteran and his wife were 
unable to maintain their standard of living, even though she 
entered the workforce, and the disability caused stress and 
strain on the family relationships throughout the years.  It 
was also noted that the veteran's disability motivated him to 
relocate to New Mexico for an easier, less demanding 
lifestyle.  

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

As the veteran's disability involves injuries of the foot and 
left ankle, the elements to be considered primarily include 
the history of the injury and reduction in the joint's normal 
excursion of movement on different planes.  38 
C.F.R. §§ 4.40,  4.41, 4.45 (1999).  Factors such as less 
movement than normal, more movement than normal, weakened 
movement, incoordination, and pain on movement, swelling, or 
instability, must be considered.  38 C.F.R. §§ 4.40, 4.45.  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, associated with the veteran's 
disability is also for consideration.  38 C.F.R. §§ 4.10, 
4.40, 4.59.

Ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees or in dorsiflexion, between zero and 10 degrees 
warrants a 30 percent evaluation and ankylosis of the ankle 
with plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5270 
(1999).  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The Rating Schedule also provides that a 10 percent 
evaluation is warranted for other moderately disabling foot 
injuries, a 20 percent evaluation is warranted if the foot 
injuries are moderately severe, and a 30 percent evaluation 
is warranted if the foot injuries are severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A 10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful scars on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars shall be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Complete paralysis of the anterior tibial nerve (deep 
peroneal) with dorsal flexion of foot lost warrants a 30 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8523.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3.

Analysis

Left ankle disability

Review of the pertinent evidence of record shows that 
entitlement to an increased evaluation in excess of 30 
percent is not warranted.  In this case, the Board points out 
that the veteran's disability has been rated under Diagnostic 
Code 8523, wherein the rating provision provides that 
complete paralysis of the anterior tibial nerve (deep 
peroneal) warrants a 30 percent evaluation.  However, under 
that schedular provision, the maximum rating percentage has 
already been assigned.  Thus, entitlement to an increased 
evaluation in excess of 30 percent is not possible.  
38 C.F.R. § 4.124a, Diagnostic Code 8523.

The schedular provision of Diagnostic Code 5270 has also been 
considered.  But, here, the record is completely devoid of 
any evidence demonstrating ankylosis to include ankylosis, in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion 
or eversion deformity.  Orthopedic, neurologic, and 
radiographic examinations in December 1998 showed that the 
subtalar and ankle joint was well-preserved and appeared to 
be normal without discomfort.  Additionally, although some 
limitation of dorsiflexion was present, plantar flexion was 
good.  No evidence of instability or ligamentous laxity was 
noted either.  Thus, the requisite criteria for entitlement 
to an increased evaluation in this regard is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Based on the foregoing, the clinical data shows that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for a left 
ankle disability and that the evidence is not in equipoise.  
As such, the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8523.

Ingrown left great toenail

Review of the record also shows that entitlement to an 
increased evaluation in excess of 10 percent for residuals of 
an ingrown great toenail is not warranted.  In this case, the 
medical evidence shows that the veteran's service-connected 
disability is asymptomatic.  The disability is well-healed 
and dry and supple.  On examination in 1996, no evidence of 
erythema, edema, or cellulitis was noted, and thereafter, the 
record is devoid of any adverse complaints of or treatment 
for the service-connected disability.  Thus, entitlement to 
an increased evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  
It is also noted that an increased rating under the 
provisions of Diagnostic Codes 7803 and 7804 also is not 
warranted as the medical evidence does not show that the 
veteran's residuals of an ingrown great toenail is 
superficial or poorly nourished with repeated ulcerations, 
tenderness, or pain on objective demonstration.  38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Codes 7803, 7804.

Based on the foregoing, the clinical data shows that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for 
residuals of an ingrown left toenail with cellulitis and that 
the evidence is not in equipoise.  As such, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, Diagnostic Codes 5284, 7803, 7804.

Additional consideration

Regarding the above-discussed increased rating claims, the 
Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for in this matter.  
In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there is no evidence the either the 
veteran's left ankle disability or residuals of an ingrown 
left toenail disability are productive of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Entitlement to referral for extraschedular consideration of 
entitlement to a total rating based on individual 
unemployability.

The veteran also seeks entitlement to a total rating based on 
unemployability due to his service-connected disability.  Law 
and regulations provide that a total disability ratings may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  It is noted that the existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.

In this case, service connection is in effect for the 
veteran's residuals of left ankle, which is rated at 
30 percent and residuals of an ingrown toenail, rated at 10 
percent.  As discussed above, entitlement to an increased 
rating is not warranted.  The veteran's combined total rating 
therefore remains 40 percent.  In light of the foregoing, the 
Board points out that the veteran's service-connected 
disability rating does not meet the criteria required in 
order to grant entitlement to a total disability rating on a 
percentage basis.  The veteran does not have a service-
connected disability rated at 60 percent and his combined 
total disability rating is less than 70 percent.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

However, even though the veteran's disability evaluations 
fail to meet the aforementioned percentage requirements to 
warrant entitlement to a total disability, consideration of 
his claim on an extraschedular basis is still warranted 
pursuant to 38 C.F.R. § 4.16(b).  The applicable regulation 
provides that it is the established policy of the VA that all 
veteran's who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Id.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standings set forth in paragraph (a) of 
this section.  Id.

Here, the Board notes that the veteran has an 8th grade 
education and his work history consists solely of manual 
labor, e.g., construction work and working as a truck driver.  
On examination of the feet, examination of the joints, and 
neurological examination in December 1998, each VA examiner 
stated based on clinical evaluation, the veteran was not able 
to perform work requiring standing, walking or excessive 
weight bearing.  Additionally, on examination of the joints, 
the VA examiner stated that considering the veteran's 
complaints and his multiple surgeries of different parts of 
the body, he doubted that the veteran was capable of entering 
into any type of meaningful employment.  In light of the 
foregoing evidence as well as the December 1980 report form 
the Wisconsin Laborers Pension Fund, the Board finds that the 
rating board should submit to the Director of Compensation 
and Pension Service, for consideration on an extraschedular 
basis, the issue of entitlement to a total rating based on 
individual unemployability. 

For total rating claims based on individual unemployability, 
the Court has held that the Board may not award 
extraschedular ratings.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); 38 C.F.R. § 4.16(b); VAOPGCPREC 6-96 (August 16, 
1996).  This is based upon the regulatory language in section 
4.16(b), which provides that such rating may be assigned by 
the Director of the Compensation and Pension Service.  Id.  
In light of the aforementioned jurisdiction mandates, the 
Board finds that the rating board should submit to the 
Director of Compensation and Pension Service, for 
consideration on an extraschedular basis.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 20.101(1999).  
Thus, to this extent and only to this extent, the veteran's 
appeal is granted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an ingrown left great toenail is denied.

The claim warrants referral for extraschedular consideration 
of entitlement to a total rating based on individual 
unemployability; to this extent and no more, the veteran's 
appeal is granted.


REMAND

As noted above, the Board finds that the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
warrants referral to the Director of the Compensation for 
consideration on an extra-schedular basis.  Thus, additional 
development is warranted.

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

The RO should submit to the Director, 
Compensation and Pension Service, for 
extraschedular consideration, the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disability.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran may furnish additional evidence and/or argument 
to the RO while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

